DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7 and 8, claim 7 recites a pack of glass fibers comprising four layers, the pack consisting of a first web and three additional web layers, wherein the fibers of the webs are entangled tie the layers of fibers together to form a pack including four layers.  It is unclear if the recitation of “a pack including four layers” is directed to the first web and three additional web layers, or if the included four layers are separate from the first web and three additional layers.  Note that the claim recites that the pack comprises four layers and that the first web of glass fibers is not recited as a web layer, whereas the claims recites that the additional webs are  additional web layers.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7, 8, 34, and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPN 3,338,777 to Irwin in view of US Pub. No. 2007/0014995 to Chacko and USPN 6,854,166 to Mohammadi.
Regarding claims 7, 8, 34, and 45, Irwin teaches the manufacture of nonwoven fibrous mats utilizing fiber glass filaments (Irwin, column 1 lines 13-16), suitable for use as insulation (Id., column 3 lines 12-17), having a length of, for example one to four inches (Id., column 2 lines 22-28).  Irwin teaches that the webs are lapped to build up a mat from successive layers of web to any preselected thickness, depending on the ultimate use of the finished product (Id., column 2 lines 36-44).  Irwin teaches that the lapped material is then conveyed to a needle loom where a plurality of barbed needles pass through the lapped webs and draw filaments from one layer of the web into adjacent layers to mechanically interlock the layers of web to one another and control the thickness of the end product (Id., column 2 lines 45-59).  Irwin teaches that the needled, fibrous mat, mechanically interlocked by the process consists essentially of fiber glass 
Irwin does not appear to teach the properties of the glass fibers and the webs or pack of fibers and the claimed layer.  However, Chacko teaches a rotary fiberglass needled glass insulation product comprising glass fibers having a diameter preferably from about 3 to about 6 microns and a length of from about 1/4 of an inch to about 4 inches (Chacko, Abstract, paragraph 0029).  Chacko teaches that the insulation blanket is subjected to a needling process to entangle or intertwine the fibers and impart mechanical strength and integrity (Id., paragraph 0034). As shown in Figure 1, molten glass is fiberized by spinners 15 to form glass fibers, wherein blowers 20 turn the fibers downward to form a veil or curtain 30 (Id., paragraphs 0028, 0029).  Since there are two veils or curtains, Chacko teaches or suggests two layers.  Chacko teaches that the blanket may have a density of from about 0.3 pcf to about 4.0 pcf and a thickness from about 1 to about 12 inches (Id., paragraph 0033), and that a needled product may have a compressed overall average thickness of about 0.1 inch to about 0.75 inch, and a density of from about 1 pcf to about 10 pcf (Id., paragraph 0040).  Chacko teaches that the thickness and density of the final insulation product may be controlled, wherein needling provides a softer feel and needling higher loft, lower density insulation blankets using mechanical bonding is less expensive (Id., paragraphs 0041, 0042).  Additionally, Chacko teaches that a thin insulation product has a low thermal conductivity, corresponding to equivalent or better insulative properties than lofty insulation (Id., paragraphs 0044, 0047, 0048).
Additionally, Mohammadi teaches insulative fabrics including a plurality of web layers, each of the web layers comprising monostaple fibers having a length between about 0.5 and 2 
It would have been obvious to one of ordinary skill in the binderless insulation art at the time the invention was made to form the binderless insulation of Irwin, wherein the glass fibers comprise diameters and lengths, such as within the claimed ranges, as taught by Chacko, and the insulation comprises a plurality of layers, such as the claimed amount of layers, as taught by Mohammadi, motivated by the desire of forming conventional binderless insulation comprising glass fiber properties and an amount of layers known in the art as being predictably suitable for forming needled glass fiber mats used in insulation.
Note that regarding the claimed fiber diameters, the prior art combination teaches that the glass fibers have a diameter preferably from about 3 to about 6 microns. The claimed diameter range of 16 HT to 17 HT is equivalent to 4.064 micron to 4.318 micron, which is within the range set forth in Chacko. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicants to show In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Additionally, absent evidence of criticality and/or unexpected results within the claimed diameter range, it would have been obvious to one ordinary skill in the fibrous insulation art at the time the invention was made to form the fibrous insulation of the prior art combination, and adjusting and varying the fiber diameters, such as within the claimed range, motivated by the desire of forming a conventional fibrous insulation product based on the totality of the teachings of the prior art combination.
Regarding the properties of the webs or pack of fibers, such as the claimed thicknesses and area weight, the prior art combination teaches that the webs are lapped to build up a mat from successive layers of web to any preselected thickness, depending on the ultimate use of the finished product, to control the thickness of the end product.  It is reasonable for one of ordinary skill in the art to expect that the successive layers are similar or identical.  Additionally, the prior art combination teaches that the blanket may have a density of from about 0.3 pcf to about 4.0 pcf and a thickness from about 1 to about 12 inches, and that a needled product may have a compressed overall average thickness of about 0.1 inch to about 0.75 inch, and a density of from about 1 pcf to about 10 pcf.  Additionally, the prior art combination teaches that the thickness and density of the final insulation product may be controlled, based on the desired feel and cost considerations, and that lowering thickness thereby increasing the density results in lower thermal conductivity and better insulative properties.  Therefore, the prior art combination establishes that the thickness and corresponding density are result effective variables. 
Based on the combined teachings and parameters set forth in the prior art, one of ordinary skill would be capable of determining suitable densities and thicknesses of the layers and the 
The prior art combination does not appear to teach the specifically claimed tensile strength, tensile strength to weight ratio and bond strengths.  However, the prior art combination teaches a substantially similar structure and composition as the claimed invention, including establishing that it was known in the art to form multilayered insulation comprising thicknesses and densities within ranges set forth by Applicants.  Additionally, the prior art combination establishes that the strength of the insulation material can be predictably improved by interlocking the layers by needlepunching, wherein the fibers comprise diameters and lengths within the claimed ranges.  Applicants’ specification appears to attribute the tensile strength to the use of relatively long and thin fibers (see Applicants' specification at paragraph 0027).  Note that Applicants' specification does not appear to recite any parameters associated with mechanically entangling the layers.  Therefore, although the prior art does not disclose the claimed tensile strength, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art references teach an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  

Regarding claim 8, the prior art combination does not teach or require compressing the fibers used to form the web for packaging or shipping.  Alternatively, the claimed limitations directed to the glass fibers never having been compressed for packaging or shipping appears to be a product by process limitation, as the limitation is directed to the intermediate product or the source of fibers prior to being formed into the final product.  Absent a showing to the contrary, it is Examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious differences between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed 

Response to Arguments
Applicants’ arguments filed October 19, 2021, have been fully considered but they are not persuasive.  Applicants argue that the Office has failed to meet its burden of establishing that the applied references teach the various combinations of limitations, including tensile strength, bond strength, and tensile strength to weight ratios.  Examiner respectfully disagrees.  As set forth above, the prior art combination establishes a lapped pack of glass fibers which are needlepunched, having substantially similar and overlapping properties such as layer thicknesses, fiber diameter and lengths, and densities, and corresponding area weights based on the disclosed densities and thicknesses, as the claimed invention.  The prior art establishes that the layers are binderless.  The prior art combination also establishes that a needling process entangles the fibers and imparts mechanical strength and integrity, wherein the fibers comprise diameters and lengths within the claimed ranges.  Applicants’ specification appears to attribute the tensile strength to the use of relatively long and thin fibers (see Applicants' specification at paragraph 0027).  Note that Applicants' specification does not appear to recite any parameters associated with mechanically entangling the layers.  Therefore, although the prior art does not disclose the claimed tensile strength, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art references teach an invention with a substantially similar structure and chemical composition as the claimed 
Additionally, although Applicants argue impermissible hindsight bias or a lack of proper articulation of the motivations to combine/modify, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  As set forth above, the prior art combination already establishes that the claimed structure, including the number of layers, the properties of the glass fibers such as the length and diameter, the properties of the layers including the thicknesses formed by lapping, and the resulting density, was known in the art as being predictably suitable for insulation materials.   The prior art combination also established needlepunching the layers of glass fibers to entangle the fibers and impart mechanical strength and integrity to the product.  Additionally, as set forth above, Applicants’ specification appears to attribute the tensile strength to the use of relatively long and thin fibers, which are taught by the prior art, and Applicants' specification does not appear to recite any parameters associated with mechanically entangling the layers.  Therefore, the claimed invention appears to be obvious based on the combined teachings of the prior art.




Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PETER Y CHOI/Primary Examiner, Art Unit 1786